Title: To James Madison from John Murray Forbes, 24 November 1807
From: Forbes, John Murray
To: Madison, James



Sir,
24th. Novr. 1807.

Referring Your Excellency to the annexed under 13th. inst. I have only to add, that my further reflections on the Case of Capt Ingles have decided me on having him arrested which was done on Saturday last 21st. Inst and he is now in Custody at his own lodgings.  I have announced it to the French Minister here and to our Minister at Paris.  Inclosed are copies of my letters
Connected with the Circumstances of the present Crisis this Step was highly necessary to give our fair Traders any Chance of Confidence from the French Authorities here, and I am happy that it has been fully approved of not only by the Government of this City, but by those individuals most interested in and acquainted with our Commerce and Situation.  I have the honor to be, most respectfully, Your Excellency’s Obedt. Servt.

J: M: Forbes


Inclosed two letters one for Mr. Gallatin & the other for Mr. Monroe I will thank you to forward.

